Citation Nr: 0910153	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for disability of the left shoulder.

2.  Entitlement to a disability rating in excess of 10 
percent for disability of the left ankle.

3.  Entitlement to a disability rating in excess of 10 
percent for cluster headaches with migraine headaches.

4.  Entitlement to a disability rating in excess of 10 
percent for disability of the right ankle.

5.  Entitlement to a disability rating in excess of 10 
percent for instability of the right knee.

6.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of right knee.

7.  Entitlement to a disability rating in excess of 10 
percent for disability of the left knee.

8.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right ring finger.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case was before the Board in January 2008, it was 
decided in part and remanded in part.  The case has since 
been returned to the Board for further appellate action.



REMAND

In its January 2008 remand, the Board ordered the RO or the 
Appeals Management Center (AMC) to provide a VA examination, 
in part, to determine the current degree of severity of the 
Veteran's left shoulder disability.  The RO or the AMC was 
then to readjudicate the issue, in light of all pertinent 
evidence.

The Veteran was afforded a VA examination of his left 
shoulder in October 2008.  However, subsequent to the October 
2008 examination, the AMC did not readjudicate the issue of 
entitlement to a disability rating in excess of 20 percent 
for disability of the left shoulder.

A remand by the Board confers on a veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, this issue must be remanded.

Also, the case must be remanded for another VA orthopedic 
examination.  August 2008 VA treatment notes indicate there 
was a slight loss of muscle mass in the Veteran's left leg, 
as compared to the right, and that the Veteran reported 
radicular pains down his left leg into his left lateral foot, 
which were noted to be possibly related to a herniated disc.  
The August 2008 VA treatment notes also indicate that 
dorsiflexion was to 5 degrees with pain, that there was 
weakness on dorsiflexion, that planter flexion appeared 
mildly weak on the left, as compared to the right, and that 
there was slight weakness on resistance on eversion and 
inversion of the left ankle as compared to the right.  At 
that time, the Veteran was diagnosed as having traumatic 
arthritis of both ankles by history and X-ray verification, 
and residual drop foot on the left. 

However, on the October 2008 VA joints examination, 
dorsiflexion was noted to be 0 to 10 degrees both active and 
passive bilaterally with discomfort at the endpoint, and 
plantar flexion was noted to be 0 to 40 degrees both active 
and passive bilaterally without discomfort.  It was also 
noted that repetitive motion did not change range of motion.  
There was no indication of any lower left extremity weakness, 
neurological disorder, or foot drop.  Furthermore, the 
October 2008 VA examiner did not address the findings 
indicated in the August 2008 VA treatment notes, or explain 
the disparity between the left ankle strength, range of 
motion, and ankle function noted in the August 2008 VA 
treatment notes and those findings indicated on October 2008 
VA examination.  Thus, another VA examination should be 
conducted, and another opinion should be obtained by the 
originating agency.  The examination report should address 
the findings noted in the August 2008 VA treatment records 
with respect to the Veteran's left ankle.

Additionally, the VA examiner conducting the examination of 
the Veteran's ankles should also conduct new examinations 
with respect to the current degree of severity of the 
Veteran's other service-connected disabilities on appeal.  
Such examiner should also provide an opinion as to whether 
the Veteran's service-connected physical disabilities render 
him unable to secure or retain substantially gainful 
employment.

Moreover, with respect to the Veteran's claim of entitlement 
to a TDIU, the Board notes that this issue is inextricably 
intertwined with the issues being remanded.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).

The Board further notes that since the Board's January 2008 
remand of this case, the Court has provided guidance with 
respect to the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Adequate VCAA notice in an increased rating claim must inform 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The RO or the AMC must provide additional notice that 
complies with the foregoing Court decision.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The Veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  In any event, 
any pertinent VA outpatient records for 
the period since August 2008 should be 
associated with the claims folders.  If 
the RO or the AMC is unsuccessful in 
its efforts to obtain any evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.	Thereafter, the RO or the AMC should 
arrange for the Veteran to be afforded 
a VA examination to determine the 
current degree of severity of his left 
shoulder, bilateral ankle, bilateral 
knee, right ring finger, and cluster 
headaches with migraine headaches 
disabilities.  The claims folders must 
be made available to and reviewed by 
the examiner.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  In 
reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on 
use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

In addressing the Veteran's ankle 
disabilities, the examiner should 
discuss the findings noted in the 
August 2008 VA treatment records with 
respect to the Veteran's left ankle.

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation 
of the knees.  The examiner should also 
determine if the knees lock, and if so, 
the frequency of the locking.

The examiner should discuss whether the 
Veteran's headaches have resulted in 
prostrating attacks, and if so, the 
examiner should describe the frequency 
of such attacks.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's left shoulder, bilateral 
ankle, bilateral knee, right ring 
finger, and headaches disabilities on 
his ability to work.  The examiner 
should specifically address the 
question of whether the Veteran's 
service-connected disabilities are 
sufficient by themselves to render him 
unable to secure or retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should also be provided.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

